Title: To James Madison from William Pinkney, 5 July 1812
From: Pinkney, William
To: Madison, James


Dear Sir
Baltimore 5 July. 1812.
Judge Storey has touched, in the enclosed Letter to me, upon a Subject which I have myself often thought of—and which may soon become of primary Importance.

I have not Time at this Moment to say any thing upon it, and I am sure that I could suggest nothing which has not already occurred to you; but I suppose it to be proper to submit the Judge’s Letter to your Perusal. I have the Honour to be, with true Respect & affectionate Attachment Dear Sir, Your faithful & Obt. Servant
Wm. Pinkney.
 
[Enclosure][Joseph Story to William Pinkney]
Dear Sir
Salem June 26. 1812.
I have for a long time past been dissatisfied with the imperfections of the criminal code of the U. S. and the recent declaration of war has led me to unusual solicitude on the subject. It is highly probable that the violence of party spirit in some of the New England States may lead to excesses requiring immediate reprehension. I have therefore taken the liberty to suggest to you with a view to attract the consideration of the government the propriety of some supplemental acts on this subject. Perhaps it will be difficult to make an exact enumeration—and on that account I would inquire if it would not be well to give the Courts of the U. S. a common law jurisdiction as to crimes. If congress were to enact in the first place that wherever no penalty was annexed to the doing of any act prohibited, or not doing any act required, by law, that it should be punishable with fine & imprisonment or either of them in the discretion of the Court—and in the next place, that where any act was done or omitted to be done, which would at the common law be a public offence, if the same were done or omitted to be done to the prejudice or injury of the U. S. it should be deemed an offence against the U. S. and punishable with fine or imprisonment as aforesaid. I incline to believe it would have a salutary effect—and would disembarass the Courts as well as the executive officers from much inconvenience and difficulty.
I do not pretend to give the language in which such provisions might be clothed—but merely offer my own hasty suggestions.
I feel a pride & pleasure in declaring to you my entire respect & confidence in the administration of which you so deservedly in the public estimation constitute an honorable member. In the sphere in which my country has called me to act, I shall be equally prompt to give my cheerful support to the laws & to inculcate a holy reverence for that constitution which has been the source of all our prosperity & happiness. No honest citizen can at this moment hesitate what part to act—and I trust in god, that the fedility [sic] & devotion to their country, which has induced the administration to risk a war in defence of our maritime rights will meet with the hearty support of the people—and enable them to triumph over the injustice & oppression of Great Britian. For myself I am ready to declare my determination at all hazards to stand by these rights—and to aid, as far as in me lies—the honorable course which the administration have pursued. Believe me in haste with the most perfect respect Your very obedient servant
Joseph Story.
